Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered January 15, 2009. The order, insofar as appealed from, granted in part plaintiffs motion for class certification.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (Pino Alto Partners v Erie County Water Auth., 21 Misc 3d 1114[A], 2008 NY Slip Op 52070[U] [2008]). Present—Centra, J.P., Fahey, Peradotto, Carni and Gorski, JJ.